Detailed Action1
America Invents Act Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 USC 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Rejections under 35 USC 112
The following is a quotation of 35 U.S.C. 112:
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 2-8 are rejected under 35 U.S.C. 112 (b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
Claim 2 recites a temporary frame. It is unclear if this is referring to the temporary frame first introduced in claim 1, or if a second frame is being introduced.
Claims 3-8 are rejected for depending from claim 2.

Rejections under 35 USC 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –



(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 12 and 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by USPGPub No. 2011/0104642 (“Luksch”).
Claim 12 recites a method of manufacturing a plurality of discrete objects, wherein each discrete object represents at least a partially completed form of at least a part of a finished product, from a body of material, wherein the discrete objects are defined by through-spaces in the body of material extending from a first side to a second side after performing the method. Luksch is directed to a milling machine for milling a plurality of discrete objects, that are at least a partially completed form of a finished product, from a body of material 100’ having first and second sides A,B (figs. 4-9, para. [0010]). Luksch further teaches the plurality of objects 50a are defined by through-spaces in the body of material 100’ extending from side A to side B (figs. 4-9, para. [0054]).
Luksch discloses receiving the body of material (element 100’ of fig. 2), wherein the body of material comprises the first side (A) and the second side (B), and the second side is spaced from the first side (figs. 4A & 4B). Claim 1 further recites subtractively manufacturing a workpiece of interconnected structures comprising precursors to the discrete objects and a temporary frame as a function of a workpiece computer model, wherein generating the workpiece of interconnected structures comprises forming valleys, wherein the valleys form portions of the through-spaces, in the body of material on the first side of the body of material so as to leave interconnecting portions of the body of material, wherein the interconnecting portions interconnect the plurality of discrete objects to one another. . Luksch teaches to attach the workpiece 100’ to a temporary frame 300 and then to subtractively manufacture parts from the assembly (figs. 2, 10 & 11, para. [0057]). Luksch discloses to form valleys 101b’ via milling in side A of the work piece 100’ such that the plurality of objects 50a are still connected by interconnecting portions (figs. 4 & 6, para. [0052]). Luksch teaches that the cavities 101b’ form portions of the through-spaces and transforms the work piece 100’ into precursors of the 
Luksch further discloses locating a temporary frame laterally surrounding an object region of the body from which all of the discrete objects will be subtractively manufactured. Luksch teaches to place the work piece 100’ in to a frame 300 that laterally surrounds the work piece 100’ during milling (figs. 2, 10 & 11, para. [0057]); and removing the interconnecting portions of a stabilized workpiece, wherein removing the interconnecting portions of the stabilized workpiece further comprises liberating the plurality of discrete objects from one another (fig. 7, para. [0054]).
Claim 14 recites locating the temporary frame around the body of material includes locating a prefabricated support frame that includes at least one reference feature designed, configured, and located for precisely locating the stabilized workpiece relative to a subtractive manufacturing machine. Luksch teaches to place the work piece 100’ in to a prefabricated frame 300 that laterally surrounds the work piece 100’ during milling (figs. 2, 10 & 11, para. [0057]). Furthermore, Luksch teaches that the milling apparatus comprises a platform 402 with projections 404a, 404b thereon (fig. 3A, para. [0059]). Luksch teaches that the frame 300 comprises ears 304a, 304b comprising respective aligned holes 308a, 308b, i.e. at least one reference feature, that are configured to engage the projections 404a, 404b on the platform 402 so that the frame is mounted at a specified position with respect to the milling apparatus (fig. 3A & 10, para. [0059]).

Rejections under 35 USC 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious2 before the effective filing date of the claimed invention to a person having ordinary skill in the art to 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-4 and 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Luksch in view of USPGPub No. 2016/0033251 (“Pinkston”).
Claim 1 recites a method of manufacturing a plurality of discrete objects, wherein each discrete object represents at least a partially completed form of at least a part of a finished product, from a body of material, wherein the discrete objects are defined by through-spaces in the body of material extending from a first side to a second side after performing the method. Luksch is directed to a milling machine for milling a plurality of discrete objects, that are at least a partially completed form of a finished product, from a body of material 100’ having first and second sides A,B (figs. 4-9, para. [0010]). Luksch further teaches the plurality of objects 50a are defined by through-spaces in the body of material 100’ extending from side A to side B (figs. 4-9, para. [0054]).
Luksch discloses receiving the body of material (element 100’ of fig. 2), wherein the body of material comprises a first side (A) and a second side (B), and the second side is spaced from the first side (figs. 4A & 4B); generating a workpiece computer model, wherein the workpiece computer model comprises a plurality of computer models of differing structures (figs. 4-8, paras. [0047]-[0050] & [0052], i.e. a computer model for each of the plurality of crowns 50a is generated, wherein one of skill in the art will appreciate that each crown 50a has a different structure).
 Claim 1 further recites subtractively manufacturing a workpiece of interconnected structures comprising precursors to the discrete objects and the temporary frame as a function of the workpiece computer model, wherein generating the workpiece of interconnected structures comprises forming valleys, wherein the valleys form portions of the through-spaces, in the body of material on the first side of the body of material so as to leave interconnecting portions of the body of material, wherein the interconnecting portions interconnect the plurality of discrete objects to one another. Luksch teaches to attach the workpiece 100’ to a temporary frame 300 and then to subtractively manufacture parts from the assembly (figs. 2, 10 & 11, para. [0057]). Luksch discloses to form valleys 101b’ via milling in side A of the work piece 100’ such that the plurality of objects 50a are still connected by interconnecting portions (figs. 4 & 6, para. [0052]). Luksch teaches that the cavities 101b’ form portions of the through-spaces and transforms the work piece 100’ into precursors of the discrete objects 50a and interconnecting portions (figs. 4-9, paras. [0052]-[0054]).
Luksch further discloses removing the interconnecting portions of a stabilized workpiece, wherein removing the interconnecting portions further comprises liberating the plurality of discrete objects from one another (fig. 7, para. [0054]).
Luksch fails to explicitly teach the computer model comprises a computer model of the temporary frame. However, this would have been obvious in view of Pinkston.
Pinkston is directed to determining the positions of all components in a work volume, specifically for manufacturing operations such as CNC milling machines (paras. [0013]-[0016] & [0047]). Pinkston teaches to create a virtual model of all the parts within the volume, including the part, fixtures, fixture plates, etc., and to specify the relative positions of each (paras. [0021]-[0037]). Before machining, the physical parts are probed to ensure that the right parts were used, are assembled correctly, and are in the right positions (paras. [0051]-[0052] & [0065]). This ensures quality control and allows the use of automated assembly robots (paras. [0052] & [0062]). 
In this case, Luksch teaches to mill structures from a body of material. Pinkston teaches that when manufacturing pieces within a volume, it is predictable to create virtual models of all the components within the volume and to specify their relative positions. This ensures quality control and allows for a more automated process. Thus, it would be obvious to modify Luksch 
Regarding claim 2, Luksch further teaches locating a temporary frame laterally surrounding an object region of the body from which all of the discrete objects will be manufactured. Luksch teaches to place the work piece 100’ in to a frame 300 that laterally surrounds the work piece 100’ during milling (figs. 2, 10 & 11, para. [0057]).
Claim 3 recites locating the temporary frame includes locating a prefabricated support frame around the body of material. Luksch teaches the temporary frame being prefabricated (figs. 2, 10 & 11, para. [0057]).
Claim 4 recites locating the prefabricated support frame around the body of material includes locating a prefabricated support frame that includes at least one reference feature designed, configured, and located for precisely locating the stabilized workpiece relative to a subtractive manufacturing machine. Luksch teaches that the milling apparatus comprises a platform 402 with projections 404a, 404b thereon (fig. 3A, para. [0059]). Luksch teaches that the frame 300 comprises ears 304a, 304b comprising respective aligned holes 308a, 308b, i.e. at least one reference feature, that are configured to engage the projections 404a, 404b on the platform 402 so that the frame is mounted at a specified position with respect to the milling apparatus (fig. 3A & 10, para. [0059]).
Regarding claim 10, Luksch further teaches the subtractive manufacturing includes milling (para. [0010]).
Regarding claim 11, Luksch further teaches forming, by subtractive manufacturing, valleys in the body of material on the second side of the body of material (fig. 7, para. [0054]).
Claims 1, 2, 5-9, and 11 are rejected under 35 U.S.C. 103 as being unpatentable over USPGPub 2008/0120823 (“Lukis”) in view of USPGPub 2008/0230971 (“Farooqui”), Luksch, and Pinkston.
Claim 1 recites a method of manufacturing a plurality of discrete objects … from a body of material, wherein the discrete objects are defined by through-spaces in the body of material extending from a first side to a second side after performing the method. Lukis is directed to creating objects from a block 28 of material having a front side 30 and a back side 32 (fig. 2). 
Lukis fails to explicitly teach each discrete object represents at least a partially completed form of at least a part of a finished product. However, this would have been obvious in view of Farooqui.
Similarly to Lukis, Farooqui is directed to subtractive manufacturing (paras. [0001]-[0003]). Farooqui teaches that it is known to mill many parts from a single large size raw material in order to optimize productivity (figs. 7A & 7B, paras. [0002], [0026]-[0027] & [0039]-[0040]).
In this case, Lukis teaches to mill a single part from raw material. However, Farooqui teaches that it is known to machine a plurality of parts from a single raw material, and, that doing so increases productivity. It would be predictable to modify Lukis to provide a larger raw material so that a plurality of the parts may be milled therefrom. Since Lukis teaches how to produce one of the parts, simply duplicating the process such that two parts are produced from a single raw material would be predictable, i.e. forming two recesses 34 in a single raw material (Lukis, fig. 2), milling side A for both parts (Lukis, figs. 3-4), adding potting material to both parts with respective fixtures 40 (Lukis, figs. 7-8), and milling the second side (Lukis, figs. 9-10). Thus, it would be obvious in view of Farooqui to increase productivity by duplicating the method of Lukis such that two parts are produced from a single raw material.
Lukis further teaches receiving the body of material, wherein the body of material comprises a first side and a second side, and the second side is spaced from the first side (fig. 2, para. [0031]); generating a workpiece computer model (para. [0025]); subtractively manufacturing a workpiece of interconnected structures comprising precursors to the discrete objects and the temporary frame as a function of the workpiece computer model (figs. 9-10 & 12, paras. [0047]-[0048]). Claim 1 also recites generating the workpiece of interconnected structures comprises forming valleys, wherein the valleys form portions of the through-spaces, in the body of material on the first side of the body of material so as to leave interconnecting portions of the body of material, wherein the interconnecting portions interconnect the plurality of discrete objects to one another. Lukis teaches machining a recess 34 that is a predetermined depth from the top surface 56 (fig. 2, para. [0032]). As illustrated in fig. 2, the walls 44, 46, 48 & 50, and top surface 56, form a frame laterally surrounding the object region 34 from which the objects will be manufactured  (fig. 2, para. [0032]). Lukis teaches milling the front side 30 of the block 28 with a mill 58 to openings 14, 18, which create valleys in the block 28 (figs. 3-6, paras. [0033] & [0034]). The openings 14, 18 form parts of the through-spaces at the end of the machining process and precursors to machining the final products (figs. 10-13). After milling the front side 30, as illustrated in fig. 6, the final objects are still interconnected by portions of the block.
Lukis further teaches removing the interconnecting portions, wherein removing the interconnecting portions further comprises liberating the plurality of discrete objects from one another (figs. 12-13, paras. [0047]-[0049]).
Lukis et al. fail to explicitly teach the workpiece computer model comprises a plurality of computer models of differing structures. This would have been obvious in view of Luksch.
Similarly to Lukis et al., Luksch is also directed to milling a plurality of parts from a single raw material (figs. 4-9, para. [0010]). Luksch teaches that each of the plurality of parts has a different structure (figs. 4-8, paras. [0047]-[0050] & [0052], wherein one of skill in the art will appreciate that each crown 50a has a different structure).
	In this case, Lukis et al. teach milling a plurality of parts from a single raw material. Luksch teaches one of skill in the art that when milling a plurality of parts for a single raw material, it is known and predictable for the parts to have differing structures. Since Lukis et al. mill parts with a CNC machine comprising software that creates toolpaths based on uploaded part structures (Lukis, paras. [0025], [0026] & [0030]), it would be predictable to generate toolpaths for parts of different structures. Thus, it would be obvious to modify Lukis et al. such that the two parts to be made have differing structures.
	Lukis et al. fail to explicitly teach the computer program comprising a computer model of the temporary frame. However, this would have been obvious in view of Pinkston.
	Pinkston teaches that when performing machining operations such as milling (paras. [0003] & [0047]), it is known to update a virtual model of the machined part for each machining 
	It would be obvious to create a virtual model of the workpiece for each stage of the machining process so that the actual workpiece can be compared to the virtual model to ensure accuracy. In this case, Lukis et al. teach manufacturing parts from a workpiece. Pinkston teaches that there is a reasonable expectation of success of creating a virtual model of the part after each machining step in order to compare it to the physical part. Given the above modification, a virtual part of the workpiece after the temporary frame is machined is created. Thus, the model includes the temporary frame.
Claim 2 recites locating a temporary frame laterally surrounding an object region of the body from which all of the discrete objects will be manufactured. Lukis teaches machining a recess 34 that is a predetermined depth from the top surface 56 (fig. 2, para. [0032]). As illustrated in fig. 2, the walls 44, 46, 48 & 50, and top surface 56, form a frame laterally surrounding the object region 34 from which the objects will be manufactured  (fig. 2, para. [0032]).
Claim 5 recites subtractively manufacturing the temporary frame from the body of material. Lukis teaches forming the frame via subtractive manufacturing (fig. 2, para. [0032]).
Claim 6 recites subtractively manufacturing the temporary frame includes subtractively manufacturing at least one reference datum designed, configured, and located for precisely locating the stabilized workpiece relative to a subtractive manufacturing machine. Lukis teaches the providing the frame includes subtractively manufacturing recess 34, which acts as a reference to located the workpiece relative to the milling machine (para. [0032]).
Claim 7 recites subtractively manufacturing the temporary frame from the body of material includes subtractively manufacturing the temporary frame contemporaneously with subtractively manufacturing the discrete objects. Lukis teaches that portions of the walls 44, 46, 48 & 50 of the frame are further defined via subtractive manufacturing contemporaneously with subtractively manufacturing the discrete objects such that the frame is manufactured to form an encircling portion 38 (fig. 10, para. [0048]).
Claim 8 recites the interconnecting portions connect the temporary frame to the precursors to the discrete objects; and liberating the plurality of discrete objects from one another further includes liberating the plurality of discrete objects from the temporary frame. Lukis et al. teaches that after machining side A, and before machining side B, that the parts and temporary frame are still connected via interconnecting portions that will later be milled (Lukis, figs. 9-10). In addition, when removing potting material 68, the parts are liberated from each other and the temporary frame 44, 46, 48 & 50, and top surface 56, that encircles the parts (Lukis, fig. 13).
Regarding claim 9, Lukis et al. fail to explicitly teach removing a layer from the second side of the body of material so as to define a planar surface across the entirety of the workpiece of interconnected structures, wherein the removing of the layer includes removing the interconnecting portions.
Lukis teaches that when machining the second side 32, a portion closer to the second side has a greater dimension so that the milling tool can extend deeper into the block 28 (fig. 10). This greater dimensioned portion provides walls that surround the milling area (fig. 10). Lukis teaches that when forming an initial portion having greater dimensions than subsequent portions, i.e. recess 34 formed on side A 30, it is known to form the entirety of the greater dimensioned portion first (fig .2, para. [0031]). 
In this case, Lukis has been modified to mill two parts from the single block of material. Lukis teaches that when milling an initial portion of greater dimensions, to mill the entirety of the greater dimensioned portion first, prior to milling deeper into the block of material. Thus, when forming the larger dimensioned portion on the second side 32, it would be obvious and predictable to form this portion in its entirety before milling deeper into the block.  In addition, since Lukis teaches the greater dimensioned portion to define walls that surround the milling area, it would be obvious and predictable to form the greater dimensioned portion of the second side 32 to extend over both parts such that the portion defines walls that still surround the milling area. 

Regarding claim 11, Lukis further teaches forming, by subtractive manufacturing, valleys in the body of material on the second side of the body of material (fig. 10, para. [0048]).
Claims 12, 14-15, 18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Lukis in view of Farooqui and Luksch.
All the limitations of claim 12 are recited in claim 1. Thus, claim 12 is rejected over Lukis in view of Farooqui and Luksch for the same reasons detailed in claim 1 above.
Claim 14 recites locating the temporary frame around the body of material includes locating a prefabricated support frame that includes at least one reference feature designed, configured, and located for precisely locating the stabilized workpiece relative to a subtractive manufacturing machine. Lukis teaches machining a recess 34 that is a predetermined depth from the top surface 56 (fig. 2, para. [0032]). As illustrated in fig. 2, the walls 44, 46, 48 & 50, and top surface 56, form a frame laterally surrounding the object region 34 from which the objects will be manufactured  (fig. 2, para. [0032]). Lukis teaching the providing the frame includes subtractively manufacturing recess 34, which acts as a reference to located the workpiece relative to the milling machine (para. [0032]).
Claim 15 recites subtractively manufacturing the temporary frame from the body of material. Lukis teaching forming the frame 44, 46, 48, 50 & 56 via subtractive manufacturing (fig. 2, para. [0032]).
Regarding claim 18, Lukis et al. fail to explicitly teach removing a layer from the second side of the body of material so as to define a planar surface across the entirety of the object regions, wherein the removing of the layer includes removing the interconnecting portions.
Lukis teaches that when machining the second side 32, a portion closer to the second side has a greater dimension so that the milling tool can extend deeper into the block 28 (fig. 10). This greater dimensioned portion provides walls that surround the milling area (fig. 10). Lukis teaches that when forming an initial portion having greater dimensions than subsequent 
In this case, Lukis has been modified to mill two parts from the single block of material. Lukis teaches that when milling an initial portion of greater dimensions, to mill the entirety of the greater dimensioned portion first, prior to milling deeper into the block of material. Thus, when forming the larger dimensioned portion on the second side 32, it would be obvious and predictable to form this portion in its entirety before milling deeper into the block.  In addition, since Lukis teaches the greater dimensioned portion to define walls that surround the milling area, it would be obvious and predictable to form the greater dimensioned portion of the second side 32 to extend over both parts such that the portion defines walls that still surround the milling area. 
The natural logical result of the above modification is that milling the larger dimensioned portion will result in removing at least portions of the interconnecting structures such that a planar surface extends across the workpiece of interconnected structures.
Claim 20 recites modeling the temporary frame in a computer model wherein modeling the temporary frame further comprises selecting dimensions so as to maximize the size of the region within the temporary frame from which the discrete objects will be formed. Since Lukis teaches to mill recess 34 such that frame 44, 46, 48 & 50, and top surface 56, is formed, one of skill in the art of CNC machines will appreciate that the software of the CNC machine generates tool paths to create known dimensions, i.e. model, of the recess 34 and frame 44, 46, 48 & 50, and 56.
The examiner is taking official notice that it is well known in the machining arts to attempt to reduce waste material by providing raw material dimensions that are closer to the dimensions of the part to be produced. Since Lukis teaches that the encircling part 38, including the frame, is waste (para. [0051]), it would be obvious and predictable to reduce the area of the top surface 56 after the recess 34 is formed because this will lead to less material waste that has to be discarded or melted down for reuse. The natural logical result of reducing the area of top surface 56 is maximizing the size of the region within the temporary frame from which the discrete objects will be formed.

Response to Arguments
Applicant's arguments filed December 15, 2020 have been fully considered.  Each of applicant’s remarks is set forth, followed by examiner’s response.
On pages 8-9 of the remarks, Applicant argues with respect to claims 1 and 12 that Luksch does not teach a computer model of a temporary frame.
The examiner agrees that Luksch does not teach a computer model of a temporary frame. Thus, 102 rejection with respect to claim 1 has been withdrawn. Claim 12 does not require a computer model of a temporary frame, thus the 102 rejection of claim 12 is maintained. Pinkston has been added to the rejection of claim 1 to teach the added limitation. 
On pages 10-11 of the remarks, Applicant argues with respect to claim 1 that Lukis et al. fails to teach the added limitations. The examiner agrees. Thus, the 103 rejection with respect to claim 1 has been withdrawn. Pinkston has been added to teach the added limitation. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kyle Cook whose telephone number is 571-272-2281. The examiner’s fax number is 571-273-3545.  The examiner can normally be reached on Monday-Friday 9AM-5PM EST.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/KYLE COOK/
Examiner, Art Unit 3726

/Moshe Wilensky/Primary Examiner, Art Unit 3726                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 The following conventions are used in this office action. All direct quotations from claims are presented in italics. All information within parentheses and presented with claim language are from or refer to the cited prior art reference unless explicitly stated otherwise. 
        2 Hereafter all uses of the word “obvious” should be construed to mean “obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.”